NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-0019-20

IN THE MATTER OF LUIS
SUAREZ, MIDDLESEX
COUNTY SHERIFF'S OFFICE.
___________________________

                Argued December 7, 2021 – Decided August 16, 2022

                Before Judges Accurso and Rose.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2018-2473.

                Catherine M. Elston argued the cause for appellant
                Luis Suarez (C. Elston & Associates, LLC, attorneys;
                Catherine M. Elston, of counsel and on the briefs;
                Cathlene Y. Banker, on the briefs).

                Kyle J. Trent argued the cause for respondent
                Middlesex County Sheriff's Office (Apruzzese,
                McDermott, Mastro & Murphy, PC, attorneys; Kyle J.
                Trent, of counsel and on the brief).

                Matthew J. Platkin, Acting Attorney General, attorney
                for respondent Civil Service Commission (Pamela N.
                Ullman, Deputy Attorney General, on the statement in
                lieu of brief).

PER CURIAM
      Luis Suarez was two weeks into his three-month working test period as a

newly promoted sergeant in the Middlesex County Sheriff's Office when he

lied about being sick so he could attend a wedding after having been denied

permission to switch shifts with another officer. Although Suarez, a ten -year

officer with an unblemished disciplinary record, had vacation and personal

leave time he could have used to attend the wedding, he did not want to draw

on those days as he had two pre-paid vacations planned for the end of the year.

      One of Suarez's subordinate officers was also present at the wedding.

An investigation ensued in which Suarez admitted having called out sick to

attend the wedding. The Sheriff issued a preliminary notice of disciplinary

action (PNDA) charging Suarez with civil service charges of conduct

unbecoming a public employee, neglect of duty, and other sufficient cause, as

well as violation of several departmental rules, and notifying him that the

Sheriff intended to suspend him for ten days and return him to his former

position of sheriff's officer.

      Suarez's working test period ended two weeks before the departmental

hearing on the charges. The following day, the Sheriff provided Suarez

written notice that he had not successfully completed his working test period

and was being returned to his position as a sheriff's officer pursuant to


                                                                            A-0019-20
                                        2
N.J.A.C. 4A:2-4.1. The notice, which Suarez signed to signify receipt, advised

in bold letters he could appeal the decision to the Civil Service Commission,

but must do so within twenty days.

      Suarez's counsel raised the issue of his demotion on cross-examination

of the Undersheriff at the departmental hearing, specifically asking why

Suarez had been "demoted prior to being heard" on "these charges." The

Undersheriff responded with a one-word answer — "Time." He confirmed

Suarez had been returned to his permanent title for the same reason he was

being disciplined — his having lied about being sick, but because his working

test period had ended before the hearing, the Sheriff had needed to act

immediately to advise Suarez he had not successfully completed his working

test period in his promotional title. See N.J.A.C. 4A:2-4.1(c) (providing the

written notice returning an employee to his former permanent title at the

conclusion of a working test period for unsatisfactory performance "shall be

served not more than five working days prior to or five working days

following the last day of the working test period" and that "notice served after

this period shall create a presumption that the employee has attained

permanent status").




                                                                            A-0019-20
                                        3
      Following the hearing officer's decision upholding the charges and the

penalty, the Sheriff issued Suarez a final notice of disciplinary action (FNDA)

suspending him for ten days. She provided him another notice the same day

explaining that although the hearing officer recommended Suarez's demotion

as sought in the PNDA, "that recommended penalty is moot given your

demotion at the end of your working test period." Suarez appealed his

suspension to the Commission, which referred the matter to the Office of

Administrative Law for a hearing.

      Two weeks before the scheduled hearing, Suarez filed a motion for

partial summary decision "that the issue as to the propriety of [the Sheriff's

Office's] demotion of [Suarez] is not moot, but rather is encompassed in

[Suarez's] within disciplinary appeal" because "the demotion was imposed as a

disciplinary penalty." Administrative Law Judge Sarah G. Crowley advised

Suarez's counsel that the motion was out of time pursuant to N.J.A.C.

1:1-12.5(a), would not be considered and that the hearing would proceed as

scheduled.

      On the first day of the hearing, Suarez again raised the issue of his

demotion at the end of his working test period. ALJ Crowley explained she

was without jurisdiction to consider that issue because the FNDA was limited


                                                                              A-0019-20
                                        4
to a ten-day suspension and Suarez had not appealed his return to his

permanent title at the end of his working test period. Suarez petitioned the

Commission for interlocutory review of ALJ Crowley's ruling.1

      The Commission denied the motion as untimely because it was not filed

within five days of ALJ Crowley's ruling in advance of the hearing. The

Commission also denied Suarez's request for reconsideration, explaining that

neither the ALJ nor the Commission had jurisdiction to consider Suarez's

demotion at the end of his working test period because only the ten-day

suspension was included in the FNDA, which was "the discipline that was

transmitted to the Office of Administrative Law" by the Commission.

      Following the close of the record, ALJ Crowley issued a comprehensive

decision sustaining both the charges and the penalty. The ALJ found Suarez

admitted he called in sick, reporting he was at his home when he was not sick

and not at home but attending an out-of-town wedding, after his supervisors

had refused him the time off. She concluded the Sheriff had also proved "by a

preponderance of the credible evidence that [Suarez] violated standards of


1
  Suarez also sought interlocutory review of the denial of his motion to have
ALJ Crowley recuse herself based on an alleged "pattern of improper bias due
to [ALJ] Crowley's prior employment as a county counsel for Mercer County."
The Commission appears to have denied his motion, and he has not addressed
the issue on appeal.
                                                                          A-0019-20
                                       5
conduct, truthfulness, absence from duty, neglect of duty, feigning illness, and

other sufficient cause (abuse of sick leave)."

      ALJ Crowley rejected Suarez's arguments the ten-day penalty was too

severe, and that others guilty of similar infractions were treated less harshly.

Although acknowledging this was the first discipline Suarez had received in

his many years with the Sheriff's Office, the ALJ underscored the high

standard of conduct expected of law enforcement officers generally. She also

found his situation not comparable to the two officers Suarez identified as

having committed similar infractions who received lesser discipline. ALJ

Crowley emphasized both individuals were sheriff's officers without rank, not

a sergeant as Suarez was when he lied about being sick to attend a wedding for

which he'd already been denied time off.

      ALJ Crowley also rejected Suarez's disparate treatment claim, finding

he'd not demonstrated he is a member of any protected group, and that other

nonminority employees engaged in acts of comparable seriousness with similar

records were treated more favorably, citing Johnson v. East Jersey State

Prison, 92 N.J.A.R. 803 (1992). The ALJ found the ten-day suspension

warranted because of several aggravating factors, including Suarez's failure to

diligently search for someone to trade shifts with, his failure to use his


                                                                             A-0019-20
                                        6
available personal and vacation time and the need to pay overtime to the

sergeant who had to cover his shift when Suarez called out. She found no

mitigating factors. The Commission adopted ALJ Crowley's initial decision,

sustained the charges and upheld Suarez's ten-day suspension.

      Suarez appeals, arguing his demotion at the conclusion of his working

test period, premised on the same conduct underpinning the disciplinary charge

and sustained by the departmental hearing officer, was a disciplinary demotion

governed by the rules for appealing major discipline, N.J.A.C. 4A:2-2.1 to

2.13 rather than working test period appeals, N.J.A.C. 4A:2d-4.1 to 4.3. He

contends the ALJ's refusal to consider his claim that the FNDA did not

accurately reflect the disciplinary penalty imposed violated his

            procedural due process right to challenge the
            discipline that was in fact imposed by the Sheriff's
            Office for his misconduct . . . and unfairly does not
            hold the Sheriff's Office accountable for the integrity
            of its disciplinary process, including its issuance of an
            FNDA that accurately reflects the nature and intent of
            the adverse action taken by the Sheriff's Office and
            upon which its employees' appeal rights are premised.

      Suarez also claims the Sheriff "unlawfully used the probationary review

process to deviate from the disciplinary process for the purpose of penalizing

Suarez twice for the same misconduct." Finally, Suarez claims the ALJ erred

in finding Suarez's superiors denied his request for a shift change because his

                                                                           A-0019-20
                                        7
replacement would have to work overtime to cover his shift and in finding no

mitigating factors militating in favor of a lesser penalty. He contends his

conduct was not of "an egregious nature that warranted the imposition of major

discipline for the first offense of a then new sergeant."

      Our review of the record convinces us that none of those arguments is of

sufficient merit to warrant extended discussion in a written opinion. See R.

2:11-3(e)(1)(E).

      Our role in reviewing the decision of an administrative agency is limited.

In re Stallworth, 208 N.J. 182, 194 (2011). We accord a strong presumption of

reasonableness to an agency's exercise of its statutorily delegated

responsibility, City of Newark v. Nat. Res. Council in Dep't of Env't. Prot., 82

N.J. 530, 539 (1980), and defer to its fact finding, Utley v. Bd. of Rev., 194

N.J. 534, 551 (2008). We will not upset the determination of an administrative

agency absent a showing that it was arbitrary, capricious, or unreasonable; that

it lacked fair support in the evidence; or that it violated legislative policies.

Lavezzi v. State, 219 N.J. 163, 171 (2014); Campbell v. Dep't of Civ. Serv., 39

N.J. 556, 562 (1963).

      As particularly relevant here, our deference extends to the agency's

choice of a disciplinary sanction. In re Herrmann, 192 N.J. 19, 28 (2007).


                                                                              A-0019-20
                                          8
"[W]hen reviewing administrative sanctions, 'the test . . . is whether such

punishment is so disproportionate to the offense, in light of all the

circumstances, as to be shocking to one's sense of fairness.'" Id. at 28-29

(quoting In re Polk, 90 N.J. 550, 578 (1982)).

      Suarez does not contest the ALJ and Commission's findings that by lying

about being sick so he could attend a wedding, after having been denied the

time off, he engaged in conduct unbecoming a public employee, neglect of

duty, and other sufficient cause, namely abuse of sick leave. His appeal is

limited to the sanction imposed — the ten-day suspension and, in his view, his

having been returned to his position as a sheriff's officer at the conclusion of

his promotional working test period. He asks that we reinstate him to the title

of sergeant "with back pay and all emoluments of the title" and remand to the

Commission for reconsideration of the ten-day suspension.

      Suarez, however, did not appeal his demotion at the end of his working

test period, an appeal in which he would bear the burden of proof to establish

"the action was in bad faith." N.J.A.C. 4A:2-4.3(b). Thus, whether he was

appropriately returned to his permanent title of sheriff's officer is not a

question properly before us. But even were we to consider it, Suarez has

provided us no controlling or otherwise persuasive precedent for his contention


                                                                              A-0019-20
                                         9
that an appointing authority is prohibited from demoting an employee at the

end of a promotional working test period in response to the same conduct

forming the basis of disciplinary charges, nor can we fathom why any such

prohibition would exist.

      We see no impediment to the Sheriff bringing disciplinary charges

against Suarez for lying about his sick time, which Suarez does not dispute is

conduct unbecoming, and also concluding the conduct — committed within the

first two weeks of his promotional working test period — rendered him

incapable of effectively leading other officers as a sergeant in the department.

See Cosme v. Borough of E. Newark Tp. Comm., 304 N.J. Super. 191, 205-06

(App. Div. 1997) (reflecting "how disrespect for superiors, disregard of

established performance standards, and perverse use of regular procedures

subverts the good order and discipline that is essential to a properly run police

department").

      Our courts have long recognized that police officers — an appellation

we believe encompasses sheriff's officers such as Suarez, State v. Hupka, 407

N.J. Super. 489, 510-11 (App. Div. 2009), aff'd, 203 N.J. 222 (2010) — are

held to a higher standard of conduct than other public employees. In re

Phillips, 117 N.J. 567, 577 (1990). "[B]ecause police officers are different


                                                                           A-0019-20
                                       10
from other public employees, the scope of discretion accorded to the public

entities that administer police departments is necessarily broad." City of

Jersey City v. Jersey City Police Officers Benevolent Ass'n, 154 N.J. 555, 572

(1998). Broad enough, in our view, for the Sheriff to have concluded Suarez

should face disciplinary charges for his conduct, and likewise conclude it

rendered his performance as a sergeant unsatisfactory during his working test

period.

      Contrary to his assertions, Suarez was not deprived of his right under the

civil service laws to appeal the Sheriff's actions. He was provided the

opportunity to appeal both actions and obviously elected to appeal only the

disciplinary sanction and not his return to his former title of sheriff's officer

for unsatisfactory performance at the end of his working test period . He also

elected not to argue his ten-day suspension should be reduced in light of his

demotion, presumably because he wished to preserve the argument that he

should be reinstated to the sergeant title. Those were clear litigation choices,

and while Suarez was obviously entitled to make them, they do not entitle him

to relief on appeal. His remaining arguments reduce to quarrels with the ALJ's

fact-finding which we are simply in no position to reject. See In re Adoption




                                                                              A-0019-20
                                        11
of Amend. to Water Quality Mgmt. Plans, 435 N.J. Super. 571, 582-84 (App.

Div. 2014).

      Because we cannot find Suarez's ten-day suspension is "so

disproportionate to the offense, in light of all the circumstances, as to be

shocking to one's sense of fairness," Herrmann, 192 N.J. at 28-29, we affirm,

substantially for the reasons expressed by ALJ Crowley and the Commission.

      Affirmed.




                                                                               A-0019-20
                                       12